

Exhibit 10.29
 
ISLE OF CAPRI BLACK HAWK, L.L.C.
 
SECOND AMENDMENT
 
TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of July 26, 2004 and entered into by and among ISLE OF
CAPRI BLACK HAWK, L.L.C., a Colorado limited liability company (“Borrower”), the
Credit Support Parties (as hereafter defined) solely for purposes of Section 4
hereof, the financial institutions party to the Credit Agreement (“Lenders”) and
CANADIAN IMPERIAL BANK OF COMMERCE, as administrative agent for Lenders
(“Administrative Agent”), and is made with reference to that certain First
Amended and Restated Credit Agreement dated as of April 22, 2003 (as amended to
date, the “Credit Agreement”), by and among Borrower, Lenders, the other agents
named therein and Administrative Agent. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.
 
RECITALS
 
WHEREAS, Borrower and Lenders desire to amend the Credit Agreement to amend the
maximum Consolidated Total Leverage ratio and the minimum Consolidated EBITDA
covenant, modify the definition of Applicable LIBOR Margin and make certain
other amendments, all as set forth below;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
 
Section 1.  AMENDMENTS AND WAIVERS TO THE CREDIT AGREEMENT
 
1.1  Amendments to Section 1: Definitions
 
A.  Subsection 1.1 of the Credit Agreement is hereby amended by adding thereto
the following definitions, which shall be inserted in proper alphabetical order:
 
“Second Amendment” means that certain Second Amendment to First Amended and
Restated Credit Agreement dated as of July 26, 2004.
 
“Second Amendment Effective Date” has the meaning assigned to that term in the
Second Amendment.
 
B.  Subsection 1.1 of the Credit Agreement is further amended by amending and
restating the following definitions to read in their entirety as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Applicable LIBOR Margin” means with respect to Revolving Loans and Tranche C
Term Loans that are LIBOR Loans, a percentage per annum as set forth below
opposite the applicable Consolidated Total Leverage Ratio:
 
Consolidated Total Leverage Ratio
Applicable LIBOR Margin
Revolving Loans
Tranche C Term Loans
Less than 1.00:1.00
2.75%
3.00%
Greater than or equal to 1.00:1.00 but less than 1.50:1.00
3.00%
3.00%
Greater than or equal to 1.50:1.00 but less than 2.00:1.00
3.25%
3.00%
Greater than or equal to 2.00:1.00 but less than 2.50:1.00
3.50%
3.00%
Greater than or equal to 2.50:1.00 but less than 3.00:1.00
3.50%
3.00%
Greater than or equal to 3.00:1.00 but less than 4.25:1:00
3.50%
3.00%
Greater than 4.25:1.00
3.50%
3.25%



 
1.2  Amendments to Section 7: Borrower’s Negative Covenants
 
A.  Consolidated Total Leverage Ratio. Subsection 7.6B of the Credit Agreement
is amended and restated to read in its entirety as follows: 
 
“B.  Maximum Consolidated Total Leverage Ratio. Borrower shall not permit the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
Fiscal Quarter ending during any of the periods set forth below to exceed the
correlative ratio indicated:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Period
 
Maximum Total Leverage Ratio
1st Fiscal Quarter, Fiscal Year 2005
2nd Fiscal Quarter, Fiscal Year 2005
3rd Fiscal Quarter, Fiscal Year 2005
4th Fiscal Quarter, Fiscal Year 2005
3.50 : 1.00
4.00 : 1.00
4.90 : 1.00
5.00 : 1.00
1st Fiscal Quarter, Fiscal Year 2006
2nd Fiscal Quarter, Fiscal Year 2006
3rd Fiscal Quarter, Fiscal Year 2006
4th Fiscal Quarter, Fiscal Year 2006
 
4.90 : 1.00
4.75 : 1.00
4.50 : 1.00
4.25 : 1.00
1st Fiscal Quarter, Fiscal Year 2007
2nd Fiscal Quarter, Fiscal Year 2007
3rd Fiscal Quarter, Fiscal Year 2007
4th Fiscal Quarter, Fiscal Year 2007
3.00 : 1.00
3.00 : 1.00
3.00 : 1.00
3.00 : 1.00
1st Fiscal Quarter, Fiscal Year 2008 and each Fiscal Quarter thereafter
2.50:1.00

 
B.  Minimum Consolidated EBITDA. Subsection 7.6C of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
 
“C.  Minimum Consolidated EBITDA. Borrower shall not permit Consolidated EBITDA
for any four-Fiscal Quarter period to be less than the amounts set forth below;
provided, however, that upon the consummation of the Grande Sale, Borrower shall
not permit Consolidated EBITDA for any four-Fiscal Quarter period to be less
than the amounts set forth below less the amount of Grande’s Consolidated EBITDA
for the four-Fiscal Quarter period most recently ending prior to the Grande
Sale.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Period
 
Minimum Consolidated EBITDA
1st Fiscal Quarter, Fiscal Year 2005
2nd Fiscal Quarter, Fiscal Year 2005
3rd Fiscal Quarter, Fiscal Year 2005
4th Fiscal Quarter, Fiscal Year 2005
$45,000,000
$40,000,000
$36,000,000
$36,000,000
1st Fiscal Quarter, Fiscal Year 2006
2nd Fiscal Quarter, Fiscal Year 2006
3rd Fiscal Quarter, Fiscal Year 2006
4th Fiscal Quarter, Fiscal Year 2006
 
$37,500,000
$40,000,000
$42,500,000
$45,000,000
1st Fiscal Quarter, Fiscal Year 2007
2nd Fiscal Quarter, Fiscal Year 2007
3rd Fiscal Quarter, Fiscal Year 2007
4th Fiscal Quarter, Fiscal Year 2007
 
$45,000,000
$45,000,000
$45,000,000
$45,000,000
 
1st Fiscal Quarter, Fiscal Year 2008 and each Fiscal Quarter thereafter
$45,000,000



 
Section 2.  CONDITIONS TO EFFECTIVENESS
 
This Amendment shall become effective only upon the satisfaction of all of the
following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the (“Second Amendment Effective Date”)):
 
A.  Deliveries. On or before the Second Amendment Effective Date, Borrower shall
deliver to Administrative Agent the following, each, unless otherwise noted,
dated the Second Amendment Effective Date:
 
1.  Borrower and Credit Support Party Documents. With respect to Borrower and
each other Credit Support Party, as the case may be, a Secretary’s Certificate,
in form and substance reasonably satisfactory to Administrative Agent and dated
the Second Amendment Effective Date, certifying that the Organizational
Documents of Borrower and each other Credit Support Party and the signature and
incumbency certificate of Borrower and each other Credit Support Party, in each
case, as delivered to Administrative Agent on the Effective Date, are in full
force and effect and have not been amended or modified in any respect since the
Effective Date; and
 
2.  Amendment. From (i) the Requisite Lenders, and (ii) Borrower and the other
Credit Support Parties, (1) a counterpart of this Amendment signed on behalf of
such party, or (2) written evidence satisfactory to Administrative Agent (which
may include telecopy transmission of a signed signature page of this Amendment)
that such party has signed a counterpart of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
B.  Proceedings. On or before the Second Amendment Effective Date, all corporate
and other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be satisfactory in form and substance to Administrative Agent and such
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.
 
C.  Fees. Administrative Agent shall have received for the ratable benefit of
the consenting Lenders an amendment fee equal to 0.125% of the aggregate
Commitments of such consenting Lenders.
 
Section 3.  BORROWER’S REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower represents and warrants to
each Lender that the following statements are true, correct and complete:
 
A.  Power and Authority. Borrower and the other Credit Support Parties have all
requisite power and authority to enter into this Amendment and all other
documents to be delivered by Borrower and the other Credit Support Parties
pursuant to the Amendment (collectively, the “Amendment Documents”) and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Loan Documents to which they are a party.
 
B.  Authorization of Agreements. The execution and delivery of this Amendment
the performance of the Amended Agreement have been duly authorized by all
necessary action on the part of the Loan Parties.
 
C.  No Conflict. The execution and delivery by Borrower and the Credit Support
Parties of this Amendment and the performance by Borrower and the other Credit
Support Parties of the Amendment and the Amended Agreement do not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to Borrower or any of its Subsidiaries, the Organizational Documents
of Borrower or any of its Subsidiaries or any order, judgment or decree of any
court or other agency of government binding on Borrower or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Borrower or any of its Subsidiaries (other than any such conflict, breach or
default which could not reasonably be expected to result in a Material Adverse
Effect), (iii) result in or require the creation or imposition of any Lien upon
any of the properties or assets of Borrower or any of its Subsidiaries (other
than any Lien created under any of the Loan Documents in favor of the
Administrative Agent), or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of Borrower
or any of its Subsidiaries.
 
D.  Governmental Consents. The execution and delivery by Borrower and the Credit
Support Parties of this Amendment and the performance by Borrower and the Credit
Support Parties of the Amendment and Amended Agreement do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body, except for notice to the Colorado Gaming Authorities and the
right of the Colorado Gaming Authorities to require subsequent approval of, or
changes to, or termination of, this Amendment, the Amended Agreement or the
other Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
E.  Binding Obligation. This Amendment has been duly executed and delivered by
Borrower and the Credit Support Parties and this Amendment and the Amended
Agreement are the legally valid and binding obligations of Borrower, enforceable
against Borrower and the other Credit Support Parties in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
 
F.  Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 5 of the Credit Agreement
are and will be true, correct and complete in all material respects on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.
 
G.  Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Potential Event of Default.
 
Section 4.  ACKNOWLEDGEMENT AND CONSENT
 
Each Subsidiary Guarantor listed on the signatures pages hereof (each, a “Credit
Support Party”) hereby acknowledges and agrees that each of the Subsidiary,
Guaranty and each Collateral Document (each, a “Credit Support Document”) to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment. Each Subsidiary Guarantor represents and warrants that all
representations and warranties applicable to such Subsidiary Guarantor contained
in the Amended Agreement and the Credit Support Documents to which it is a party
or otherwise bound are true, correct and complete in all material respects on
and as of the Second Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.
 
Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such
Subsidiary Guarantor to any future amendments to the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Section 5.  MISCELLANEOUS
 
A.  Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
 
1.  On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.
 
2.  Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
3.  The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Loan Documents.
 
B.  Fees and Expenses. Borrower acknowledges that all costs, fees and expenses
as described in subsection 10.2 of the Credit Agreement incurred by
Administrative Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of
Borrower.
 
C.  Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
 
D.  Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
E.  Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
 
 
 
 

--------------------------------------------------------------------------------

 
[Remainder of page intentionally left blank]
 


 

 
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
ISLE OF CAPRI BLACK HAWK, L.L.C.






By:   /s/ REXFORD A. YEISLEY 
Rexford A. Yeisley
Senior Vice President and Chief Financial Officer




THE CREDIT SUPPORT PARTIES:


ISLE OF CAPRI BLACK HAWK CAPITAL CORP.


By:   /s/ REXFORD A. YEISLEY 
Rexford A. Yeisley
Senior Vice President and Chief Financial Officer




IOC- BLACK HAWK DISTRIBUTION COMPANY, LLC


By:  Isle of Capri Black Hawk, L.L.C., its sole member


By:   /s/ REXFORD A. YEISLEY 
Rexford A. Yeisley
Senior Vice President and Chief Financial Officer


IC HOLDINGS COLORADO, INC.


By:   /s/ REXFORD A. YEISLEY 
Rexford A. Yeisley
Senior Vice President and Chief Financial Officer




CCSC/BLACKHAWK, INC.


By:   /s/ REXFORD A. YEISLEY 
Rexford A. Yeisley
Senior Vice President and Chief Financial Officer







 
 

--------------------------------------------------------------------------------

 



COLORADO GRANDE ENTERPRISES, INC.


By:   /s/ REXFORD A. YEISLEY 
Rexford A. Yeisley
Senior Vice President and Chief Financial Officer




CANADIAN IMPERIAL BANK OF COMMERCE, as Administrative Agent






By:  /s/ DEAN J. DECKER  
Dean J. Decker
Managing Director
CIBC World Markets Corp., AS AGENT




CIBC INC., as a Lender






By:  /s/ DEAN J. DECKER  
Dean J. Decker
Managing Director
CIBC World Markets Corp., AS AGENT



 
 

--------------------------------------------------------------------------------

 

By signing below, the undersigned Lender hereby (i) authorizes Canadian Imperial
Bank of Commerce, in its capacity as Administrative Agent pursuant to that
certain First Amended and Restated Credit Agreement dated as of April 22, 2003
among Isle of Capri Black Hawk, L.L.C., Canadian Imperial Bank of Commerce, as
administrative agent for the financial institutions listed therein (in such
capacity, “Administrative Agent”) and the other parties named therein to execute
and deliver that certain Second Amendment to First Amended and Restated Credit
Agreement dated as of July 26, 2004 on such Lender’s behalf, (ii) approves such
Second Amendment to First Amended and Restated Credit Agreement and (iii) agrees
that such Second Amendment to First Amended and Restated Credit Agreement shall
be binding upon such Lender.






______________________________________,
as a Lender




By: ________________________________
Name: 
Title: 